C. D. San Juan. Reivindicación.
(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
*955Bob Cuanto, la parte apelada solicitó la desestimación del recurso interpuesto en este caso por moción del 28 de julio último notificada al abogado de la parte apelante, vista el nueve de noviembre en curso con la sola asistencia de la parte apelada por su abogado, y
Pob cuanto, de la moción y de las certificaciones acompañadas a la misma aparece que dictada sentencia en favor de la demandante el diez de septiembre de 1940, el demandado apeló de la misma el once de octubre siguiente, solicitando la transcripción de la evidencia, concediéndose prórrogas para archivarla que se extendieron hasta enero de 1941, sin que a partir de esa fecha practicara el apelante ninguna otra gestión para perfeccionar su recurso:
Pob tanto, de acuerdo con la ley y la jurisprudencia aplicables, se declara la moción con lugar, desestimándose como se desestima, por abandono, el recurso.
El Juez Asociado Sr. Todd, Jr. inhibióse y el Juez Asociado Sr. Snyder no intervino.